Citation Nr: 0809979	
Decision Date: 03/26/08    Archive Date: 04/09/08	

DOCKET NO.  05-37 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for residuals of 
postoperative esophageal cancer, secondary to service-
connected duodenal ulcer.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1954 to 
April 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  There is a complete absence of any competent medical 
evidence or opinion which in any way supports the veteran's 
claim that his service-connected duodenal ulcer caused or 
aggravated his esophageal cancer, and the only competent 
medical opinion on file is against the claim.  


CONCLUSION OF LAW

Residuals of postoperative esophageal cancer are not 
secondary to or aggravated by the veteran's service-connected 
duodenal ulcer.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in November 2004, 
prior to the issuance of the rating decision now on appeal 
from January 2005.  That notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  Additionally, that notice specifically informed 
the veteran that he needed to submit medical evidence showing 
a causal connection between his cancer and his service-
connected duodenal ulcer.  

The veteran already had a somewhat extensive claims folder.  
Records of the veteran's treatment and surgery for esophageal 
cancer and recent VA outpatient treatment records were 
collected for review.  The veteran was also provided a VA 
examination with respect to his claim which is adequate for 
rating purposes.  The veteran did not submit any clinical 
evidence or opinion in support of his claim, and in 
November 2004 wrote that he had no evidence to submit.  VCAA 
is satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated or otherwise attributable to incidents 
of military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  This is referred to as secondary service 
connection.  38 C.F.R. § 3.310(a).  Additionally, any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b).  

Analysis:  The veteran filed his claim for secondary service 
connection for his postoperative esophageal cancer in 
October 2004.  In several written statements, he argued that 
his longstanding, service-connected duodenal ulcer caused or 
contributed to his esophageal cancer.  Although he wrote that 
he had been told this was true by various doctors, and 
although requested to submit competent clinical evidence or 
opinions supporting his claim, the veteran submitted no 
medical statement from any physician or other competent 
evidence supporting his claim.  

Historically, the veteran was treated for duodenal ulcer 
during service in 1956, and in 1963 underwent a vagotomy.  
Duodenal ulcer was rated as 20 percent disabling from 
May 1962, and 40 percent disabling from March 1987.  

Prior to surgery for esophageal cancer in 2004, the veteran 
was examined for ulcer in February 2003.  It was noted that 
he had been vitamin B12 deficient since the 1980's and had 
been taking vitamin B12 injections since that time.  He 
underwent vagotomy in 1963 for treatment of ulcer.  Since 
that time, he had been on a bland diet for most of his adult 
life.  He could not eat fried or spicy food or dairy 
products, and did not have any pain unless he ate the wrong 
type of food.  The veteran denied a history of vomiting or 
hematemesis, but did have occasional melena when his 
hemorrhoids were acting up.  At the time of examination, he 
denied using any treatment for ulcer.  He denied any episodes 
of colic, distension, nausea or vomiting.  He had an 
approximate five to ten pound weight loss over the previous 
five years.  Blood work obtained in August 2002 had revealed 
no anemia.  The diagnosis was history of gastric ulcer.  

In June 2005, the veteran was provided a VA examination.  The 
claims folder was unavailable, but it was noted the veteran 
had extensive computer files available from 1996 to present, 
"which were viewed."  Laboratory studies were performed as 
was a CT scan of the chest.  The examiner noted that the 
veteran had smoked tobacco for 40 plus years, and stopped 
smoking in September 2004.  The veteran had begun to loose 
weight in 2001, and diagnostic studies located a squamous 
cell carcinoma of the esophagus.  He underwent surgical 
intervention for removal of the cancer in 2004 without any 
associated radiation treatment or chemotherapy.  There is no 
evidence of recurrence.  Again, there was no notation of 
reflux or regurgitation or nausea or vomiting.  The diagnosis 
was status-post esophagotomy with colonic interposition 
completed in October 2004 for squamous cell carcinoma of the 
esophagus.  The examiner wrote that esophageal cancer was not 
caused or related to the veteran's service-connected duodenal 
ulcer from 1956.  The examiner wrote that several types of 
malignant cancers occur in the mouth and throat, and that 
squamous cell carcinoma was the most common type.  The 
examiner wrote that tobacco use was by far the most common 
risk factor for cancers of the mouth and throat, some six 
times higher than rates for nonsmokers.  Finally, the 
examiner noted that from 1996 to present, there were not 
clinical records or any evidence demonstrating any 
significant symptoms of stomach discomfort, until the veteran 
began to have noticeable symptoms from his esophageal cancer 
in 2001.  

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for the residuals of 
postoperative squamous cell carcinoma of the esophagus 
secondary to or aggravated by his service-connected duodenal 
ulcer.  Although the veteran claims such causal connection 
and has reported that doctors have told him there is a causal 
connection, the veteran did not submit any competent clinical 
evidence or opinion supporting his claim.  There is, in fact, 
a complete absence of any evidence of a causal connection 
between longstanding treated duodenal ulcer and the more 
recent onset of squamous cell carcinoma of the esophagus.  

Treatment records of the veteran's longstanding ulcer do not 
reveal chronic irritation of the esophagus, gastroesophageal 
reflux, vomiting, hematemesis or other aggravation of the 
esophageal passage.  The February 2003 VA examination for 
ulcer noted the existence of prior anemia, but found no 
current anemia and no significant symptoms from ulcer, other 
than adverse reaction to improper diet.  The June 2005 VA 
examination resulted in a clinical opinion that there was no 
causal connection between the veteran's service-connected 
ulcer and his esophageal cancer.  Further, this report noted 
the veteran's 40-plus year history of smoking tobacco through 
2004, and pointed out that tobacco use was by far the most 
common risk factor for cancers of the mouth and throat.  This 
is the only competent clinical opinion on file, and it is 
solidly against the veteran's claim.  

The representative has argued that the VA examination 
provided the veteran did not include a review of the claims 
folder and was therefore inadequate.  The Board disagrees.  
The examiner noted that the veteran had extensive computer 
files available from 1996 to present and noted that these 
were thoroughly reviewed.  Furthermore, under the 
circumstances presented in this case, the Board finds that 
no VA examination was warranted or required under VCAA at 
38 U.S.C.A. § 5103A(d).  That law states that if there is 
evidence of current disability and also includes evidence 
that this current disability "may be associated with the 
claimant's active military...service", but does not contain 
sufficient medical evidence for a decision, then an 
examination with record review and request for opinions is 
required.  

In this case, although there was certainly evidence of 
postoperative residuals of esophageal cancer, there was an 
essential absence of any competent clinical evidence or 
opinion which in any way showed or suggested that esophageal 
cancer was in any way caused or aggravated by the veteran's 
service-connected duodenal ulcer.  The veteran's statements 
arguing such connection are certainly not competent as the 
veteran lacks the requisite medical expertise to provide any 
form of a competent clinical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Accordingly, there was no duty under VCAA to provide the 
veteran with an examination of any kind with respect to this 
claim.  An examination was provided, nonetheless, and 
although the claims folder was not available, the examiner 
was able to review a comprehensive clinical history from 1996 
forward, and this covered the period of first identifiable 
symptoms for esophageal cancer in 2001, through surgery in 
2004, up until present.    





ORDER

Entitlement to service connection for postoperative residuals 
of esophageal cancer secondary to service-connected duodenal 
ulcer is denied.  



	                        
____________________________________________
	F. JUDGE. FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


